 Case 5:18-cv-05090-LLP Document 50 Filed 05/31/19 Page 1 of 3 PageID #: 713




                BEFORE THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH DAKOTA
                         WESTERN DIVISION

HOLLI LUNDAHL

                                                     CIVIL NO. 18-CV-1590-LLP
         Plaintiffs
                                                     PLAINTIFF'S S NOTICE TO THIS
           V.                                        COURT THAT THE DEFENDANTS
JULIE GROSS in her personal capacity :               HAVE MOOTED THIS COURT'S
LANCE LOCKWOOD in his personal                       RESPONSE DATE OF JUNE 4, 2019
capacity; CRAIG STEINLEY in his                      BY FILING A SUPERCEEDING
personal capacity; CBE GROUP, Inc.                   MOTION TO DISMISS AND TO
SYNCHRONY BANK, and AT&T                             STRIKE WHICH RESPONSE IS NOT
                                                :    DUE UNTIL JUNE 11, 2019
        Defendants



         Plaintiff heretofore seeks an extension of time to respond to Defendants
mooted motion to dismiss and now superseding motion to strike and to dismiss.
     This court issued a previous order granting plaintiff until June 4, 2019 to respond
to the defendants original motion to dismiss plaintiff's original complaint as doc. 44.
Plaintiff filed a FAC as doc no. 41, which was recorded as filed in error and then after
the weekend filed a corrected FAC as Doc. 42.              The Defendants then filed a

subsequent motion to strike and to dismiss as to Plaintiffs corrected FAC Doc. 42 as
their Doc. 47 on May 11, 2019. The defendants motion to strike and second motion to
dismiss Doc. 47 MOOTS the defendants first motion to dismiss which response date
was due on June 4, 2019.
      Plaintiff file this NOTICE as a matter of clarification because the Defendants

have mooted this court's order requiring a response date on June 4, 2019. Twenty one
days after the latest motion to strike and to^smiss^ June 11, 2019.
      Plaintiff will be filing her collective response-^n that dat^
Datedr May 30, 2019
                                                     o MLuhdah


                                          CERTIFICATE OF SERVICE

        The clerks will distribute notice through the court's ECF filing system          i.
Case 5:18-cv-05090-LLP Document 50 Filed 05/31/19 Page 2 of 3 PageID #: 714
Case 5:18-cv-05090-LLP Document 50 Filed 05/31/19 Page 3 of 3 PageID #: 715
